2017 Tax Summary (1065)               COMMAND ARMS ACCESSORIES LLC   XX-XXXXXXX
Federal lnformation
Ordinary lncome (Loss) .......... .            $0
Schedule K lncome ltems ........ .             $0
Schedule K Deduction ltems ...... .            $0
Net lncome (Loss) .............. .             $0
Fonn         1065                                                 U.S. Return of Partnership lncome
                                                                                                                                                                                   OMB No. 1545-0123


Department of !he Treasury
Interna! Revenue Service
                                                        Far calendar year 2017, or tax year beginning ---------- ___ _            , ending   __________________ _                  ~@17
                                                 11>-   Go to www.irs. ov!Form1065 for instructions and the latest information.
A         Principal business activity                        Name of partnership                                                                                         D   Employer identification number

WHOLESALE SALES                                           COMMAND ARMS ACCESSORIES LLC                                                                                              XX-XXXXXXX
B         Principal productor service                        Number, street, and room or suite no. lf a P.O. box, see the instructions.                                  E Date business started
                                               Type       3901 NE 12TH AVE, SUITE 400
                                                or
ARMS ACCESSORIES                               Print
                                                             City or town                                           State                    ZIP code                                12/15/2010
e         Business code number                           t-P_O_M_P_A_N_O_B_E_A_C_H_ _ _ _ _ _ _ _ _F_L_ _ _ _ _ _ _3_3_0_6_4_--;~---ll                                   F Total assets (see the
                                                             Foreign country name                  Foreign province/state/county                                           instructions)

423990                                                                                                                                                                   $                             o
G          Check applicable boxes:             (1) D lnitial return (2) D Final return (3) D                        Name change (4)                                          (5)    D Amended return
                                               (6) D Technical termination - also check (1) ar (2)
H          Check accounting method: (1)              D Cash                  (2)   (X] Accrual          (3)   D Other (specify)
1          Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax
J          Check if Schedules C and M-3 are attached . . . . . . . . . . . . . . . . . . .

Caution. Jnclude only trade or business income and expenses on lines 1a through 22
               1a Gross receipts or sales . . . . . . . . . . . . . . .                                    . . .
                 b Returns and allowances . . . . . . . .
                 e Balance. Subtract line 1b from line 1a . .                                                                                                       1c                                 o
    (!)        2 Cost of goods sold (attach Form 1125-A). . . . . . . .                                     . .                                                      2
    E
    o
               3 Gross profit. Subtract line 2 from line 1c . . . . . . . .                                . .                                                       3                                 o
    o          4 Ordinary income (loss) from other partnerships, estates, and                              trust                                                     4
    e:
               5   Net farm profit (loss) (attach Schedule F (Form 1040))                                                                                            5
               6 Net gain (loss) from Form 4797, Part 11, line 17 (attach                                                                                            6
               7 Other income (loss) (attach statement) . . . . .                                                                                                    7
               8                                                                                                                                                     8                                 o
     w
               9                                                                                                   its) .                                            9
     e
     o        10 Guaranteed payments to partners                                                                                                                    10
    ~
    ,§        11 Repairs and maintenance                                                                                                                            11
    .8w       12 Bad debts .                                                                                                                                        12
     e
     o        13 Rent                                                                                                                                               13
    t5
     2
    ¡¡;       14 Taxes and licenses                                                                                                                                 14
    E
              15 lnterest                                                                                                                                           15
     "'
    -5
             16a Depreciation (if required, attach ·                                                                        16a
    ;"'
    (/)
               b Less depreciation reported on F:. •                                                                        16b                                     16c                                o
    e:       17 Depletion (Do not deduct oi                                                                                                                         17
    o
 :¡:::;
    o        18 Retirement plans, etc.                                                                                                                              18
  :::1
 "C
             19 Employee benefit pro rams                                                                                                                           19
 o
    Q)
             20 Other deductions (a                                                                                                                                 20
             21 Total deductions. Add                                     own in the far ri ht column for lines 9 throu h 20 . . . . .                              21                                 o
             22 Ordina                                                  Subtract line 21 from line 8 . . . . . . . . . . . . . . .                                  22                                 o
                                                                      1have examined this retum, including accompanying schedules and statements, and to the best of my
                                                              rrect, and complete. Declaration of preparer (other than partner ar limited liability company member) is based on all
                                                              any knowledge.
Sign                                                                                                                                                                  May the IRS discuss this retum with
Here                                                                                                                                                                  !he preparer shown below (see
                                                                                                                                                                                         [gJ           D
                                                                                                                                  ~
                                                                                                                                                                      instnuctions)?      Yes           No
                                 Signature of partner or limited liability company member                                             Date
                         Print/Type preparer's name                                 Preparer's signature                                     Date                                               PTIN
                                                                                                                                                                    Check
Paid                    DMITRIY GOYKHMAN                                                                                                         3/15/2018          self-em loyed         P00751025
Preparer                 Finn's name       DMITRIY GOYKHMAN, CPA PC
                                         11>                                                                                                                        Finn's EIN       ~ XX-XXXXXXX
Use Only                Finn's address 11> 230 WEST 38TH STREET, 14TH FL                                                                                            Phone no.       212-913-0680
                        e;      NEWYORK                                                                                       State   NY                            ZIPcode         10018
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                           Fonn   1065       (2017)
HTA
Form 1oes (2017)     COMMAND ARMS ACCESSORIES LLC                                                                                           XX-XXXXXXX            Page    2
                        Other lnformation
  1       What type of entity is filing this return? Check the applicable box:                                                                               Yes     No
      a   O  Domestic general partnership                            b     DDomestic limited partnership
      e   [K]   Domestic limited liability company                     d   D    Domestic limited liability partnership
      e   O     Foreign partnership                                    f   D    Other   111>-

  2       At any time during the tax year, was any partner in the partnership a disregarded entity, a partnership (including
          an entity treated as a partnership), a trust, an S corporation, an estate (other than an estate of a deceased partner),
          ora nominee or similar person? . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                     X
  3  At the end of the tax year:
   a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), tr
     tax-exempt organization, or any foreign government own, directly or indirectly, an interest of 50°
     profit, loss, or capital of the partnership? For rules of constructive ownership, see instructions.
     Schedule B-1, lnformation on Partners Owning 50% or More of the Partnership. . . . ..                                                                           X
   b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the p
     the partnership? For rules of constructive ownership, see instructions. lf "Yes," attach
     on Partners Owning 50% or More of the Partnership . . . . . . . . . . .                                                                                  X
  4 At the end of the tax year, did the partnership:
   a Own directly 20% or more, or own, directly or indirectly, 50% or more of the tot
     entitled to vote of any foreign or domestic corporation? For rules of constructi
     complete (i) through (iv) below. . . . . . . . . . . . .                                                                                                        X
                                                                                                                    (iii) Country of           (iv) Percentage
                            (i) Name of Corporation
                                                                                                                     lncorporation           Owned in Voting Stock




     b Own directly an interest of 20% or more, or own, direc              ·rectly, an interest of 50% or more in the profit, loss,
       or capital in any foreign or domestic partnership (incl                    treated as a partnership) or in the beneficia!
       interest of a trust? For rules of constructive owner$1ll ..• see instr        . lf "Yes," complete (i) through (v) below.                                     X
                                                                                                                                                    (v) Maximum
                                                                                                  (iii) Type of          (iv) Country of
                           (i) Name of Entity                                                                                                  Percentage Owned in
                                                                                                       Entity             Organization
                                                                                                                                               Profit, Loss, ar Capital




                                                                                                                                                            Yes     No
 5                                                               rtnership Level Tax Treatment, oran election statement under
                                                             ax treatment, that is in effect for this tax year? See Form 8893 for
          more details . . . . .                                                                                                                                     X
 6        Does the partnership s                          following conditions?
     a    The partnership's                          ax year were less than $250,000.
     b    The partnership                           nd of the tax year were less than $1 million.
     e    Schedules K-1                       return and furnished to the partners on or before the due date (including extensions)
          for the partners
  d       The partnership is               d is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . .                                        X
          lf "Yes," the partnership 1s not required to complete Schedules L, M-1, and M-2; ltem F on page 1 of Form 1065;
          or ltem L on Schedule K-1.
  7                                                                                                                                                                  X
  8       During the tax year, did the partnership have any debt that was cancelled, was forgiven, or had the terms
          modified so as to reduce the principal amount of the debt? . . . . . . . . . . . . . . . . . . . . .                                                       X
  9       Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
          information on any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                       X
10        At any time during calendar year 2017, did the partnership have an interest in ora signature or other authority overa financia!
          account in a foreign country (such as a bank account, securities account, or other financia! account)? See the instructions for
          exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financia! Accounts (FBAR). lf "Yes,"
          enter the name of the foreign country. ~                                                                                                                   X
                                                                                                                                                  Form   1065 (2017)
Form 1065 (2017)        COMMAND ARMS ACCESSORIES LLC                                                                              XX-XXXXXXX          Page   3
                        Other lnformation continued
                                                                                                                                                Yes     No
 11    At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
       transferor to, a foreign trust? lf"Yes," the partnership may have to file Form 3520, Annual Return To Report
       Transactions Wíth Forei n Trusts and Recei t of Certain Forei n Gifts. See instructions . . . .                                                  X
12a    Is the partnership making, or had it previously made (and not revoked), a section 754 election?. . . . . .                                       X
       See instructions for details regarding a section 754 election.
   b   Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? lf "Yes,"
       attach a statement showing the computation and allocation of the basis adjustment. See instructions . . . . . .                                  X
   e   Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b)
       substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined
       734 d ? lf "Yes," attach a statement showin the com utation and allocation of the basis ad·ustme                                                 X
 13    Check this box if, during the current or prior tax year, the partnership distributed any property r'
       like-kind exchange or contributed such property to another entity (other than disregarded
       owned by the partnership throughout the tax year) . . . . . . . . . . . . . . .
 14    At any time during the tax year, did the partnership distribute to any partner a tenancy
       undivided interest in artnershi       ro e ? . . . . . . . . . . . . . . . .                                                                     X
 15    lf the partnership is required to file Form 8858, lnformation Return of U.S. Perso
       Disregarded Entities, enter the number of Forms 8858 attached. See instructi
 16    Does the partnership have any foreign partners? lf "Yes," enter the number o
       lnformation Statement of Section 1446 Wíthholdin Tax, filed for this artners                                                              X
 17    Enter the number of Forms 8865, Return of U.S. Persons With Respect
       attached to this return. 111-                  O
18a    Did you make any payments in 2017 that would require you to file F~(s) 109 ,                                                                     X
  b    lf "Yes," did ou or will ou file re uired Form s 1099? . . . . .
 19    Enter the number of Form(s) 5471, lnformation Return of U.S. Perso
       Corporations, attached to this return.     11-
 20    Enter the number of artners that are forei n overnmen
 21    During the partnership's tax year, did the partnership
       and 1042-S under cha ter 3 sections 1441 throu h :1                                                                                              X
 22    Was the partnership a specified domestic entity re ired to file      · .8938 for the tax year (See the lnstructions for
       Form 8938? . . . . . . . . . . . . .                                                                                                             X
Designation of Tax Matters Partner (see instructions)
Enter below the general partner or member-manager d                       atters partner (TMP) far the tax year of this return:

Name of
designated
TMP                ELDAD OZ
                                                                                   ldentifying
                                                                                   number of TM P     ~           -1352

lf the TMP is an        ~
entity, name     .                                                                 Phone number
of TMP re resentative                                                              ofTMP


Address of
designated
TMP
                                                                                                                    PA                    19020
                                                                                                                                        Form   1065 (2017)
Form 1oss (2017)    COMMAND ARMS ACCESSORIES LLC                                                                                                         XX-XXXXXXX    Page 4

                        Partners' Distributive Share ltems                                                                                                 Total amount
            1 Ordinary business income (loss) (page 1, line 22)
            2 Net rental real estate income (loss) (attach Form 8825)                                                                                2
            3a Other gross rental income (loss) . . . . . . . . .                                                   3a
             b Expenses from other rental activities (attach statement) .                                           3b
             e Other net rental income (loss). Subtract line 3b from line 3a                                                                        3c                     o
  íil       4 Guaranteed payments . . . . . . . . .                                                                                                  4
   en       5 lnterest income . . . . . . . .                                                                                                        5
   o
  -
  ...J
   Cll
            6 Dividends: a Ordinary dividends . . . .
                             b Qualified dividends . . . .                                                          Gb
                                                                                                                                                    Ga
   E
   o(.)     7 Royalties . . . . . . . . . . . . . .                                                                                                  7
   i::::    8 Net short-term capital gain (loss) (attach Schedule O (Form 1065)). .                                                                  8
            9a Net long-term capital gain (loss) (attach Schedule O (Form 1065)) . .                                                                9a
             b Collectibles (28%) gain (loss) . . . . . . . . . . . . . . . .
             e Unrecaptured section 1250 gain (attach statement) .
           10 Net section 1231 gain (loss) (attach Form 4797).                                                                                      10
           11 Other income (loss) (see instructions) Type llo-                                                                                      11
           12       Section 179 deduction (attach Form 4562) .                                                                                      12
           13a      Contributions . . . . . . . . . . . . .                                                                                         13a
             b      lnvestment interest expense . . . . . . . .                                                                                     13b
                e   Section 59(e)(2) expenditures:      (1) Type 11>-                                                                              13c 2
              d     Other deductions (see instructions)     Type 111>-                                                                              13d
           14a Net earnings (loss) from self-employment .                                                                                           14a
             b Gross farming or fishing income . . . . .                                                                                            14b
             e Gross nonfarm income . . . . . . . . . . .                                                                                           14c
           15a Low-income housing credit (section 42(j)(5)) .                                                                                       15a
             b Low-income housing credit (other) . . . . .                                                                                          15b
             e Qualified rehabilitation expenditures (rental r   te) (attach Form 3468, if applicable)                                              15c
             d Other rental real estate credits (see instruc · '   "L+Type 111>- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -    15d
             e Other renta! credits (see instructions)                                                                                              15e
             f Other credits (see instructions)                                                                                                     15f
           16a Name of country or U.S. possessio
             b Gross income from ali sources                                                                                                        16b
   en
   i::::                                                                                                                                            16c
   o
  :;:::;
   (.)
                Foreign gross income sour                                      e~-::

   ca         d Passive category 111--                                       General caíegory 11o- ·--------------- f Other llo>                    16f
   en
   e:           Deductions allocated and                                    ner leve!
   E          g                                                                       h Other . . . . . . . .                                       16h
  l-
   e:                                                                 t partnership leve! to foreign source income
   en
  ·~                                                             ___      j DGeneral categop:_,)llr> ·--------------- k Other .,_                   16k
   o                                                                  Paid         Accrued LJ . . . . . . .                                         161
  1.1..
             m                                                redit (attach statement)                                                             16m
              n
                                                                                                                                                    17a
                                                                                                                                                    17b
                                                                                                                                                    17c
                                           mal properties-gross income                                                                              17d
                                        ermal properties-deductions                                                                                 17e
                f                       attach statement                                                                                            17f
   e:      18a      Tax-exempt interest income                                                                                                      18a
   o
  :;:::;     b      Other tax-exempt income . . . .                                                                                                 18b
   ca        e      Nondeductible expenses . . . .                                                                                                  18c
   E
   ....    19a      Distributions of cash and marketable securities                                                                                 19a
  .Ee:       b      Distributions of other property                                                                                                 19b
   ....    20a      lnvestment income . . .                                                                                                         20a
   Cll
  .e:
  .....      b      lnvestment expenses . .
  o          e      Other items and amounts attach statement . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                              Form   1065 (2017)
Form 1oss (2017)      COMMAND ARMS ACCESSORIES LLC                                                                              XX-XXXXXXX         Page   5
Anal sis of Net lncome Loss
  1    Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
       Schedule K, lines 12 through 13d, and 161      . . . . . .     . . . . . .        . . . . . .                       1                        o
  2    Analysis by                                   (ii) Individual   (iii) Individual                          (v) Exempt               (vi)
                                  (i) Corporate                                           {iv) Partnership
       partner type:                                     (active)         (passive)                              Organization        Nominee/Other

                   artners
                             Balance Sheets er Books                      Beginning of tax year                          End of tax year
                                Assets                                  (a)                   (b)                                            {d)
 1    Cash
 2a  Trade notes and accounts receivable
   b  Less allowance for bad debts                                                                                                                        o
 3    Inventaries . . . . . . .
 4    U.S. government obligations . . . . . . .
 5   Tax-exempt securities . . . . . . . . . . . . .
 6    Other current assets (attach statement) . . . . . .
 7a  Loans to partners (or persons related to partners) . .
   b Mortgage and real estate loans . . . . . . . . .
 8   Other investments (attach statement) . . . . . . .
 9a  Buildings and other depreciable assets .
   b Less accumulated depreciation                                                                                                                      o
1Oa  Depletable assets . . . . .
   b Less accumulated depletion .                                                                     o                                                 o
11   Land (net of any amortization)
12a  Intangible assets (amortizable only)
   b Less accumulated amortization                                                                    o                                                 o
13   Other assets (attach statement) .
14   Total assets . . . . . . . . .                                                                   o                                                 o
                 Liabilities and Capital
 15 Accounts payable . . . . . . .
 16 Mortgages, notes, bonds payable in less than 1 y
 17 Other current liabilities (attach statement)
 18 Ali nonrecourse loans . . . . . . . .
19a Loans from partners (or persons related topa
   b Mortgages, notes, bonds payable in 1 y
 20 Other liabilities (attach statement)
 21 Partners' capital accounts . . . .
 22 Total liabilities and capital . .                                                                 o                                                 o
Schedule M-1           Reconciliatiólij~',               ss) per Books With lncome (Loss) per Return
                       Note. The partners·            quired to file Schedule M-3 (see instructions).
     Net income (loss) per books                       1-------1 6            lncome recorded on books this year not included
  2 lncome included on Se                                                     on Schedule K, lines 1 through 11 (itemize):
     5, 6a, 7, 8, 9a, 10, and 1 ,                                          a Tax-exempt interest         $ __________________ _
     books this year (it                                               o                                                                                  o
  3 Guaranteed pay                                                        7 Deductions included on Schedule K, lines 1
     insurance) . .                                                    o      through 13d, and 16l, not charged
  4 Expensesreco                                                              against book income this year (itemize):
     included on Sche                                                      a Depreciation           $ ------------------------
     13d, and 161 (itemize):                                                                                                                              o
   a Depreciation     $ ------------------------------            8 Add lines 6 and 7 . . . . . . . . .                                                   o
  b Travel and entertainment       $ _________________ 1------º-1 9 lncome (loss) (Analysis of Net lncome
  5 Add lines 1 th_r_o_u_h_4_ _ _ _ _ _ _ _ _ _~-----º~-~L_os_s~,_lin_e~1_._S_u_bt_ra_c_t_li_n_e_8_f_ro_m_li_ne_5_ _~-----º
 e e u e M2
Shdl      -              Analvsas of Partners' Capital Accounts
  1    Balance at beginning of year                     1-------1 6            Distributions:   a Cash
  2    Capital contributed:   a Cash                                                            b Property
                              b Property                          7            Other decreases (itemize):
                                                        1-------1
  3    Net income (loss) per books
  4    Other increases (itemize): ___________________ _         O 8
                                                        1-------1              Add lines 6 and 7                                                          o
  5    Add lines 1 throuah 4                                    O 9            Balance at end of vear. Subtract line 8 from line 5                        o
                                                                                                                                     Form   1065 (2017)
Form   7004                         Application for Automatic Extension of Time To File Certain
                                      Business lncome Tax, lnformation, and Other Returns
(Rev. December 2017)                                                                                                                                                 OMB No. 1545-0233
Department of the Treasury                                     File a separate applícation for each return.
                                                                111-
Interna! Revenue Service                  111>   Go to www.írs. ov/Form7004 for instructions and the latest information.
                   Name                                                                                                                               ldentifying number

                 COMMAND ARMS ACCESSORIES LLC                                                                                                                    XX-XXXXXXX
Print              Number, street, and room or suite no. (lf P.O. box, see instructions.)
or               3901 NE 12TH AVE, SUITE 400
Type               City, town, state, and ZIP code (lf a foreign address, enter city, province or state, and country (follow the country's practice for entering postal code)).

                 POMPANO BEACH, FL 33064
Note: File re uest for extension b the due date of the return. See instructions before com letin this form.
             Automatic Extension for Certain Business lncome Tax lnformation                                                                           eturns. See instructions.
  1 Enter the form code for the return listed below that this application is for . . .                                                                                            1 09     1

Application                                                  Form       Application                                                                                               Form
Is For:                                                      Code        Is For:                                                                                                  Code
                                                               01       Form .112o~ND                                                                                                 19
                                                               02        Form 1120-ND                                                                                                 20
                                                                                     03                                                                                               21
                                                           estate                   04                                                                                                22
                                                                                     05                                                                                               23
                                                                                    06                                                                                                24
Form   1041-QFT                                                                                                                                                                       25
Form   1042                                                                                                                                                                           26
Form   1065                                                                                                                                                                           27
Form   1065-B                                                                                                                                                                         28
Form   1066                                                                                                                                                                           29
Fbrm   1120                                                                                                                                                                           30
Form   1120-C                                                                                                                                                                         31
Form   1120.:.F                                                                                                                                                                       32
Form   1120-FSC                                                                                                                                                                       33
Form   1120-H                                                                                                                                                                         35
                                                                                                                                                                                      36
                 All Filers Must Com
  2  lf the organization is a foreign corporation that d
     check here. . . . . . . . . . . . .
  3 lf the organization is a corporation and is                        of a group that intends to file a consolidated return,
     check here
     lf checked, attach a statement listín                       and employer identification number (EIN) for each member
     covered by this application.
  4 lf the organization is a corpora¿ ·.                    t qualifies under Regulations section 1.6081-5, check here. . . IJlli..                                               O
  5a The application is for calendar                     tax year beginning                  , 20         , and ending                 , 20
   b Short tax year. lf this tax year is les                                    ----------[] lnitial return            F¡~;¡-;~;~;~---             D
       D      Change in accoun ·                                       onsolidated return to be filed               D      Other (see instructions-attach explanation)

  6                                                                                                                                                     6                             o
  7     Total paymen                                                                                                                                    7                             o
  8     Balance due.                             lrom line 6 see instructions                                                                           8                             o
                                                                                                                                                              Form   7004 (Rev. 12-2017)
HTA
SCHEDULE B-1                                   lnformation on Partners Owning 50% or
(Form 1065)
(Rev. September 2017)                                  More of the Partnership                                                                         OMB No. 1545-0123

Department of the Treasury                                            JI» Attach to Form 1065.
Interna! Revenue Service                           ""   Go to www.írs. ov/Form1065for the latest information.
Name of partnership                                                                                                           Employer identification number (EIN)

COMMAND ARMS ACCESSORIES LLC                                                                                               XX-XXXXXXX

1@11              Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an ·
the profít, loss, or capital of the partnership (see instructions).
                                                                                                                                                          (v) Maximum
                                                                     (ii) Employer                                                                     Percentage Owned
                        (i) Name of Entity                       ldentification Number       (iii) Type of Entity
                                                                                                                                                        in Profit, Loss, or
                                                                          (if any)
                                                                                                                                                              Capital




1@111            lndividuals or Estates Owning 50% o                                     the Partnership (Form 1065, Schedule B, Question 3b)

Complete columns (i) through (iv) below for any individ,                                     ns, directly or indirectly, an interest of 50% or more
in the profít, loss, or capital of the partnership (see instr

                                                                                                                                                          (iv) Maximum
                                                                                                                                                      Percentage Owned in
                (i) Name of Individual or Estate                                               (iii) Country of Citizenship (see instructions)             Profit, Loss,
                                                                                                                                                             or Capital



ELDAD OZ                                                                                  United States                                                              50.000%

MOSHE OZ                                                                                  United States                                                            50.000%




For Paperwork Reduction Act Notice, see the lnstructions for Form 1065.                                                                Schedule B-1 (Fonn 1065) (Rev. 9-2017)
HTA
COMMAND ARMS ACCESSORIES LLC
3901 NE 12TH AVE, SUITE 400
POMPANO BEACH, FL 33064



September 4, 2019

ELDAD OZ
3806 BENSALEM BL VD
BENSALEM, PA 19020




RE: COMMAND ARMS ACCESSORIES LLC
    XX-XXXXXXX

Enclosed is your current year Schedule K-1 (Form 1065                  -referenced account. The amounts
shown are your distributive share of the partnership's inca           1ons and credits incurred during the
year and are to be reported on your income tax r rn. The a         ts may differ from the distributions you
actually received during the year. The differen      y be due to a number of factors including the allocatior
of fees or other deductions, exclusion of tax ·       income, ora variance between your taxable year and
that of the partnership.


lf applicable, state tax information                 to the K-1. Since income tax requirements vary from
state to state, the presentation o(th               ation will be different far each state. The information
provided is based on your state '               m our records. lf information far your state of residence is
not listed, please contact us .                ow.

                          ¡,,

lf you have any questiorf+               · information, please call


Sincerely,
                                                                                                                                                                                651117
                                                                                                                                    O      Amended K-1                    OMB No. 1545-0123

Schedule K-1
(Form 1065)
                                                                        ~@17                                            Partner's Share of Current Year lncome,
                                                                                                                        Deductions Credits and Other ltems
Department of the Treasury                                                                               Ordinary business income (loss)         15      Credits
Interna! Revenue Service                                    For calendar year 2017, or tax year

       beginning ' - - - - - - - - - - - - - '          ending                                    2      Net rental real estate in come (loss)

Partner's Share of lncome, Deductions,
                                                                                                  3      Other net rental income (loss)          16      Foreign transactions
Credits, etc.       .. See back offonn and separate instructions,
                        lnformation About the Partnershi                                          4      Guaranteed payments
  A     Partnership's employer identification number
  XX-XXXXXXX                                                                                      5      lnterest income
  B     Partnership's name, address, city, state, and ZIP code
                                                                                                  6a     Ordinary-Oividends
  COMMAND ARMS ACCESSORIES LLC
  3901 NE 12TH AVE, SUITE 400                                                                     6b     Qualified dividends
  POMPANO BEACH, FL 33064
  C     1RS Center where partnership filed return                                                 7      Royalties
  e-file
  D    D         Check if this is a publicly traded partnership (PTP)                             8


                        lnformation About the Partner                                                                                            17      Altemative mínimum tax (AMT) items
  E     Partner's identifying number                                Partner: 1
  XXX-XX-1352
  F     Partner's name, address, city, state, and ZIP code
  ELDAD OZ
  3806 BENSALEM BLVD
  BENSALEM, PA 19020                                                                                                                             18      Tax-exempt income and
                                                                                                                                                         nondeductible expenses

  G    D         General partner or LLC                     [K]
                 member-manager

  H    [KJ       Domestic partner                          D
  11   What type of entity is this partner?

  12   lf this partner is a retirement plan (IRNSEP/Keogh/                                                                                        19     Distributions

  J     Partner's share of profit, loss, and capital (see    in~                                         Section 179 deduction
                            Beginning
        Profit                              50.000000%                                            13     Other deductions
       Loss                                 50.000000;f'A                                                                                        20      Other inforrnation
       Ca ital                              50.000000%:

  K    Partner's share of liabilities at year end:
       Nonrecourse .        .   .   .   .   . ./
                                                                                                  14     Self-employment eamings (loss)
       Recourse . . . .


  L    Partner's capital a
       Beginning capital a                                                                         *See attached statement for additional information.
                                                       $
       Current year in crease (decr                    $
       Withdrawals & distributions .                   $                                          ~
                                                                                                   i::
       Ending capital account .                        $                                          o
                                                                                                   Q)
                                                                                                   en
       0         Taxbasis           O       GAAP   D   Section 704(b) book                        :::>
                                                                                                  CI)

       D         Other (explain)                                                                  o::
                                                                                                   o
                                                                                                  lL
  M    Did the partner contribute property with a built-in gain or loss?
       O         Yes                [KJ No
              lf "Yes," attach statement (see instructions)


For Paperwork Reduction Act Notice, see lnstructions for Fonn 1065.                         www.irs.gov/Forrn1065                                           Schedule K-1 (Fonn 1065) 2017
HTA
COMMAND ARMS ACCESSORIES LLC
3901 NE 12TH AVE, SUITE 400
POMPANO BEACH, FL 33064



September 4, 2019

MOSHE OZ
DOC HERZEL, BLDG 8 APT 203
TELAVIV
Israel




RE: COMMAND ARMS ACCESSORIES LLC
    XX-XXXXXXX

Enclosed is your current year Schedule K-1 (Form 1065                   -referenced account. The amounts
shown are your distributive share of the partnership's inco           ions and credits incurred during the
year and are to be reported on your income tax       rn. The a    nts may differ from the distributions you
actually received during the year. The differen      y be due to a number of factors including the allocatior
of fees or other deductions, exclusion of tax         income, ora variance between your taxable year and
that of the partnership.


lf applicable, state tax information                  to the K-1. Since income tax requirements vary from
state to state, the presentation ofth'               ation will be dífferent for each state. The ínformation
provided is based on your stat                   m our records. lf information for your state of residence is
not listed, please contact us                   w.

                         .;<t:?·l.
lf you have any questions~~              ··· information, please call


Sincerely,




ELDAD   o''
                                                                                                                                                                            651117
                                                                                                                                 O     Amended K-1                    OMB No. 1545-0123

Schedule K-1
(Form 1065)
                                                                       ~@17                                         Partner's Share ~f Current Yearlncome,
                                                                                                                    Deductions Credits and Other ltems
Department of the Treasury                                                                           Ordinary business income (Joss)         15      Credits
Jntemal Revenue Service                                 Fer calendar year 2017, or tax year

                                                      ending                                  2      Net rental real estate in come (loss)
       beginning ~--------~

Partner's Share of lncome, Deductions,
                                                                                              3      Other net rental income (loss)          16      Foreign transactions
Credits, etc.       "" See back offonn and separate instructions.
                       lnformation About the Partnershi                                       4      Guaranteed payments
  A    Partnership's employer identification number
  XX-XXXXXXX                                                                                  5      lnterest income
  B    Partnership's name, address, city, state, and ZIP cede
                                                                                              6a     Ordinary dividends
  COMMAND ARMS ACCESSORIES LLC
  3901 NE 12TH AVE, SUITE 400                                                                 6b     Qualified dividends
  POMPANO BEACH, FL 33064
  e    IRS Centerwhere partnership filed retum                                                7      Royalties
  e-file
  D    D        Check if this is a publicly traded partnership (PTP)                          8


                       lnformation Aboutthe Partner                                                                                          17      Altemative mínimum tax (AMT) items
  E    Partner's identifying number                              Partner: 2
  FOREIGNUS
  F    Partner's name, address, city, state, and ZIP cede
  MOSHE OZ
  DOC HERZEL, BLDG 8 APT 203
  TELAVIV                                                                                                                                    18      Tax-exempt income and
  Israel                                                                                                                                             nondeductible expenses

  G    D        General partner or LLC
                member-manager
                                                       w       member

  H    D        Domestic partner                       0
  11   What type of entity is this partner?

  12   lf this partner is a retirement plan (IRA/SEP/Keogh                                                                                    19     Distributions

  J    Partner's share of profit, Joss, and capital (see ins                                         Section 179 deduction
                           Beginning
       Profit                                                                                 13     Other deductions
       Loss                                                                                                                                  20      Other information

       Ca ital


  K    Partner's share of liabilities at year end:
       Nonrecourse . . . . . . .
                                                                                              14     Self-employment eamings (loss)

       Recourse . . . .


  L    Partner's capital a
                                                                                               *See attached statement for additional information.

                                                     $~----------­
                                                     $~-----------
                                                     $........__ _ _ _ _ _ _ _ _ __,_
       Withdrawals & distributions .                                                           ~
                                                                                               e
       Ending capital account. . .
                                                     $~-----------                            o
                                                                                               QJ
                                                                                               (/)

       0        Taxbasis      O      GAAP     D      Section 704(b) book                      :::i
                                                                                              (/)

       D        Other (explain)                                                               a::
                                                                                               o
                                                                                              LL
  M    Did the partner contribute property with a built-in gain or loss?
       O      Yes             [K]No
              Jf "Yes," attach statement (see instnuctions)


For Paperwork Reduction Act Notice, see lnstructions for Fonn 1065.                     www.irs.gov/Form 1065                                           Schedule K-1 (Fonn 1065) 2017
HTA
   COMMAND ARMS ACCESSORIES LLC                                                                  XX-XXXXXXX
The following questions should be answered in the context of the FEDERAL return being electronically filed.
Responses for state efiles are below.

                                                                                                                 Form familv annlicabilitv
Check ("x") this column to see more information, when available.                                                 1065    1120/F 1120S        1041
l}S]
  Na me of signing officer or fiduciary . ._E_L_D_A_D_ _ _ _ _ _ _ _            o_z________
  SSN/EIN of signing officer or fiduciary. . . . . . . . . .         .                     -1352                  y        y         y        y

          lf a financia! institution is the fiduciary then the financia! institution's name should be entered.



O Total lncome from Prior Year return. . . . . . . . . . . .
O Enter total number of K-1's. . . . . . . . . . . . . . .
O lf claiming deduction far Salary & Wages on current year return, mark this box
       and enter the number of W2's reported to SSA far this tax year.       . . ·-----=,.----                             y         y

O lf claiming Compensation of Officers on current year return, mark this box
       and enter the number of officers . . . . . . . . . . . . . . . .                                                    y         y


O Parent Company Name .
       Parent Company EIN. .                                                                                      y        y         y


O Business's Primary Physical Address:
       Street
       Line 2

       ~~~ntry ====================---P-ro-v-in_c_e--~~~~~~~¡'""~;~~:--p;s~~Co_d_e_ _ _ __
0Grantor Name . . . . . . . . . · - - - - - " ' & ! ± "
  Grantor SSN . . . . . . . . . . .                                                                                                           y

~icate which, if a~ of the fallowing farms
---O no         O 990 u        1042

   0940 0941              0943 094.                                                                               y        y         y        y

~re estimated tax payments ·                                . owards the current tax year's liability?
---Oves            0No                                                                                                     y         y       y
                                                       e than 15 digits, enter the first 15 digits.
       First Payment, regar                            e paid.
          Method                                    ash        Check         EFTPS
                                                   D             D             D
          Amount pai
          Date paym
             For Cash                  e cash was deposited. Far Check payments, date on check.
                                      umber for Direct Debit/ACH or EFTPS payment. . _ __
          EFTPS Confirmation Number . . . . . . . . . . .
       Note: For EFTPS Confirmation Number, if more than 15 digits, enter the first 15 digits.
       Last Payment, regardless of quarter or date paid.
       Do NOT use if only one estimated payment was made.
          Method          Direct Debit/ACH  Cash         Check               EFTPS
                                 D                 D             D             D
          Amount of last payment . . . . .
          Date payment was requested to be debited . .
             Far Cash payments, date cash was deposited. Far Check payments, date on check.
          Last 4 digits of account number far Direct Debit/ACH or EFTPS payment .
          EFTPS Confirmation Number . . . . . . . . . . .
